DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, as a whole fail to explicitly disclose a system for determining spraying information used for spraying a three-dimensional (3D) object using a spray tool, said system comprising: a 3D image capturing device configured to capture a 3D image of the 3D object; and a computing device configured to determine a plurality of border data points of the 3D object based on the 3D image, to select a plurality of border spraying points from among the border data points, to determine a plurality of inside points positioned on a surface of the 3D object within a range defined among the border spraying points according to a spray width with which the spray tool is to spray the 3D object, and to output the border spraying points and the inside points as the spraying information; and a platform that has a supporting plane for placing the 3D object thereon; wherein said computing device is further configured to generate, based on the 3D image, a plurality of cross-sectional images of the 3D object each taken in a direction perpendicular to the supporting plane, and to determine the border data points based on the cross-sectional images, wherein said computing device is configured to select the plurality of border spraying points from the border data points based on dimensional parameters of an imaginary perimeter defined by connecting the border data points of all the cross-sectional images, as amended, render the claims allowable over prior arts.
The closest prior arts, fail to explicitly disclose, a system for determining spraying information used for spraying a three-dimensional (3D) object using a spray tool, said system comprising: a 3D image capturing device configured to capture a 3D image of the 3D object; and a computing device configured to determine a plurality of border data points of the 3D object based on the 3D image, to select a plurality of border spraying points from among the border data points, to determine a plurality of inside points positioned on a surface of the 3D object within a range defined among the border spraying points according to a spray width with which the spray tool is to spray the 3D object, and to output the border spraying points and the BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/704,838Docket No.: 0373-0492PUS1 Reply dated December 8, 2021Page 6 of 10 Reply to Office Action of September 29, 2021 inside points as the spraying information; wherein said computing device is configured to determine the inside points by scanning, from one of the border spraying points in the cross-sectional image with a scanning width related to the spray width, a plurality of candidate points that are on a contour of a to-be-sprayed surface of the 3D object in the cross-sectional image and that are spaced apart from each other, as amended, render the claims allowable over prior arts.
The closest prior arts, fail to explicitly disclose, a system for determining spraying information used for spraying a three-dimensional (3D) object using a spray tool, said system comprising: a 3D image capturing device configured to capture a 3D image of the 3D object; and a computing device configured to determine a plurality of border data points of the 3D object based on the 3D image, to select a plurality of border spraying points from among the border data points, to determine a plurality of inside points positioned on a surface of the 3D object within a range defined among the border spraying points according to a spray width with which the spray tool is to spray the 3D object, and to output the border spraying points and the inside points as the spraying information; wherein said computing device is further configured to, for each of the inside points and the border spraying points: define a straight contiguous line by connecting the point with an adjacent one of the inside points that is immediately adjacent thereto; compute an included angle between the straight contiguous line and a vertical line passing through the point; determine a spraying angle for the point from a look-up table according to the BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/704,838Docket No.: 0373-0492PUS1 Reply dated December 8, 2021Page 7 of 10Reply to Office Action of September 29, 2021 included angle; and output the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/3/2022